DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claim & specification objections are withdrawn due to the amendments. Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The examiner notes that the applicant is simply targeting the references individually instead of the combination applied. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The only aspect required by the secondary reference was the going into the low power mode/sleep mode when communication was not present after a predefined period of time. The going into sleeps mode when not charging after a certain period of time by the battery pack was sufficiently met by the primary reference. One having ordinary skill in the art understands that for the battery pack to be inactive (as described in Seman ¶[20]) and not charging or discharging, it would not be discharging to communicate with e.g. a charger or load, would not be charging by being connected with a charger, and would not be discharging by being connected with a load. Furthermore, looking at ¶[21] for context with ¶[20], it states that when the battery is connected with the load or a charger, the charger actively communicates with the battery pack to wake it up (same for a load). ¶’s [26-32, esp. 28-31] and Fig. 3 provide further context that the charger does not actively communicate when the battery is in sleep mode, but wakes the battery when it wants charging to begin. However, to advance prosecution, as it is not explicitly stated that the lack of communication for the predetermined period of time is why the battery pack device is in sleep mode (even though the context would make it obvious to many of ordinary skill in the art that the lack of communication with the charger is the reason), the examiner will employ a secondary reference to make that point clear that lack of communication with an operational device is an obvious reason to go into sleep mode (see further ¶[25] which discloses the communication over the link, ¶[28] which describes the communication terminal 19-2 being low when charging is no longer being performed when finished [i.e. full] and so no communication between the two can be performed, and ¶[29] which describes how when the battery enters sleep mode while still connected to the charger it will enable the charger to make the communication terminal 19-2 go back to high, at which point communication can occur depending on the settings of the charger [set period of time, software,  etc.]). It is clear that the secondary references the examiner has found eligible, Seman, and the instant application have the same motivation and are thus analogous: to reduce power consumption of the battery (pack) so as to reduce power waste, extend the lifetime of the battery by reducing charging cycles, and prevent the wear and tear of the equipment.
Claim Objections
Claims 1-9, 14, 21-25 are objected to because of the following informalities:  
The applicant claims “the charger” in lines 11 and 18 of Claim 1. However, as the applicant removed “a charger” in line 1, this term lacks antecedent basis. Emend it.
In Claim 9, the applicant repeatedly claims “a charger”. The first instance is ok, the remaining instances need to be emended to “said [or the] charger”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 14, 16, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Seman et al (USPGPN 20090058368) in view of Scalisi et al (USPGPN 20160330413), as evidenced by Sasaki et al (USPGPN 20060119315)
Independent Claim 1, Seman teaches a battery pack (16 see Figs. 1 & 2) comprising: one or more rechargeable battery cells (20); a control circuit (22, 26, 25, 24) configured to be switched between two or more operation states, the two or more operation states including a controlled operation state and a low-power operation state (¶’s [20, 21, 26-32, esp. 20, 21, 28-31], operation state is the controlled operation state and sleep mode is the low-power operation state, see further Fig. 3), the control circuit in the controlled operation state configured to control charging and discharging of the battery (¶’s [15, 20, 21, 28-31]), and the control circuit in the low-power operation state configured to consume electric power less than that of in the controlled operation state (¶’s [06, 20, 21, 29-31]);
a communication circuit(19-2 to port in 22, shows bidirectional serial communication, as described in ¶[25])  configured to execute communications at least from the battery pack to the charger (18);
and a switching control circuit (inherent to 22, see ¶’s [20, 21, 29-31) configured to: switch the control circuit from the controlled-operation state to the low-power operation state in response to a communication stop time exceeding a state switching threshold, the communication-stop time being a duration of a state in which the control circuit or the communication circuit detects no communication with the charger, and the state-switching threshold being determined in advance (see ¶’s [06, 20, 21, 25-32, esp. 20, 21, 28-31] and Fig. 3, where ¶[20] describes that the sleep mode and threshold are set in advance, ¶’s [21, 30, 31] describes context on the sleep mode activation [e.g. how it is awakened from it by communication], ¶[28] which describes the communication terminal 19-2 being low when charging is no longer being performed when finished [i.e. full] and so no communication between the two can be performed, and ¶’s [29, 31] which describes how when the battery enters sleep mode while still connected to the charger it will enable the charger to make the communication terminal 19-2 go back to high, at which point communication can occur depending on the settings of the charger [set period of time, software,  etc.], thus Seman explicitly describes that after a pre-set period of time in which communication is unable to occur between the charger and the battery back due to the charger shutting down the communication, the battery pack will go into sleep mode [basically, when the charging is complete, the communication channel is shut off until the battery pack goes into sleep mode])
Seman is fails to explicitly teach the communication-stop time being a duration of a state in which the control circuit or the communication circuit detects no communication with the external device (charger is an external device to the battery pack; to advance prosecution).
Scalisi teaches the communication-stop time being a duration of a state in which the control circuit or the communication circuit detects no communication with the external device (¶[84 {penultimate and final sentences}, 91] describes that when communication is cut-off between the device with the battery and the external device, the device with the battery enters a low-power sleep mode; Seman teaches that this method is to reduce power consumption ¶[20], analogously, Scalisi teaches the same reason ¶[80]; with Scalisi demonstrating a battery power source for the device in ¶’s [42, 73, 120, 127] as 462 in Fig. 4, which is analogous to the battery power supply for the battery pack of Seman and the instant application; thus, Seman, Scalisi, and the instant application have similar structures, and similar motivations, and are therefore analogous; the examiner notes that the problem being solved by the secondary reference is only the explicit going into low-power mode when communication has not occurred for long enough time, which Scalisi teaches). Furthermore, one having ordinary skill in the art understands that Seman and Scalisi’s inventions serve to both increase the battery lifetime (reducing cycling by turning to lower power operation during a certain cue, which reduces the discharge of the battery and so prevents the battery having to be charged as often) and the device lifetime (reducing operation serves to reduce the wear and tear of the system)
It would have been obvious to a person having ordinary skill in the art to modify Seman with Scalisi to provide reduced power waste and improved lifetimes.
The examiner notes that the applicant is simply targeting the references individually instead of the combination applied. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The only aspect required by the secondary reference was the going into the low power mode/sleep mode when communication was not present after a predefined period of time. The going into sleeps mode when not charging after a certain period of time by the battery pack was sufficiently met by the primary reference. One having ordinary skill in the art understands that for the battery pack to be inactive (as described in Seman ¶[20]) and not charging or discharging, it would not be discharging to communicate with e.g. a charger or load, would not be charging by being connected with a charger, and would not be discharging by being connected with a load. Furthermore, looking at ¶[21] for context with ¶[20], it states that when the battery is connected with the load or a charger, the charger actively communicates with the battery pack to wake it up (same for a load). ¶’s [26-32, esp. 28-31] and Fig. 3 provide further context that the charger does not actively communicate when the battery is in sleep mode, but wakes the battery when it wants charging to begin. However, to advance prosecution, as it is not explicitly stated that the lack of communication for the predetermined period of time is why the battery pack device is in sleep mode (even though the context would make it obvious to many of ordinary skill in the art that the lack of communication with the charger is the reason), the examiner will employ a secondary reference to make that point clear that lack of communication with an operational device is an obvious reason to go into sleep mode (see further ¶[25] which discloses the communication over the link, ¶[28] which describes the communication terminal 19-2 being low when charging is no longer being performed when finished [i.e. full] and so no communication between the two can be performed, and ¶[29] which describes how when the battery enters sleep mode while still connected to the charger it will enable the charger to make the communication terminal 19-2 go back to high, at which point communication can occur depending on the settings of the charger [set period of time, software,  etc.]). It is clear that the secondary references the examiner has found eligible, Seman, and the instant application have the same motivation and are thus analogous: to reduce power consumption of the battery (pack) so as to reduce power waste, extend the lifetime of the battery by reducing charging cycles, and prevent the wear and tear of the equipment.
Dependent Claim 2, Seman teaches the communication part is configured to perform serial communication with the charger (¶[25]).
Dependent Claim 3, Seman teaches the communication part is configured to perform duplex communication with the charger (¶[25] also see Fig. 2).
Dependent Claim 4, the combination of Seman and Scalisi teaches the control part is configured to execute, in the controlled-operation state, any one of a plurality of processing modes that includes a charging-standby mode (non-charging mode, post charging but before sleep mode, described in Seman’s ¶’s [20, 21, 28-32], and/or after sleep mode but before voltage has been determined to be level that charging is required), a charging mode (charging mode, ¶’s [20, 21, 28-32] in Seman), a charging-completed mode (¶’s [20, 28-32] of Seman, for when charging is over), and a charging-abnormal mode; and
the switching-control part is configured to compare the communication-stop time (Ta1) and the state-switching determination threshold even while any of the processing modes of the plurality of processing modes of the control part is being executed (Seman charging-standby and charging-completed modes this is performed, see ¶’s [20, 21, 28-31], Scalisi would be charging-completed mode, as the battery is not being charged during operation of the doorbell, and the stop time is described in ¶’s [84, 91]).
Dependent Claim 5, the combination of Seman and Scalisi teaches the communication part is configured to receive a sleep-transition signal from the charger, the sleep transition signal being an electrical signal to switch the control circuit to the low-power operation state (Scalise teaches the sending of a communication signal to switch to the sleep/low-power state, see ¶’s [84, 91], which would involve some electrical signaling along the path; Seman describes electrical communication between the battery pack and the charger, via 19-2 see ¶[25]); and the control part is configured to transition to the low-power operation state when the communication part receives the sleep-transition signal (Seman teaches a charger, while Scalisi teaches a user or external device software making this command to enter sleep/low power mode).
Dependent Claim 6, Seman teaches the communication part is configured to perform duplex communication with the charger (¶[25] also see Fig. 2).
Dependent Claim 7, the combination of Seman and Scalisi teaches the control part is configured to execute, in the controlled-operation state, any one of a plurality of processing modes that includes a charging-standby mode (non-charging mode, post charging but before sleep mode, described in Seman’s ¶’s [20, 21, 28-32], and/or after sleep mode but before voltage has been determined to be level that charging is required), a charging mode (charging mode, ¶’s [20, 21, 28-32] in Seman), a charging-completed mode (¶’s [20, 28-32] of Seman, for when charging is over), and a charging-abnormal mode; and
the switching-control part is configured to compare the communication-stop time (Ta1) and the state-switching determination threshold even while any of the processing modes of the plurality of processing modes of the control part is being executed (Seman charging-standby and charging-completed modes this is performed, see ¶’s [20, 21, 28-31], Scalisi would be charging-completed mode, as the battery is not being charged during operation of the doorbell, and the stop time is described in ¶’s [84, 91]).
Dependent Claim 8, the combination of Seman and Scalisi teaches the communication part is configured to receive a sleep-transition signal from the charger, the sleep transition signal being an electrical signal to switch the control circuit to the low-power operation state (Scalise teaches the sending of a communication signal to switch to the sleep/low-power state, see ¶’s [84, 91], which would involve some electrical signaling along the path; Seman describes electrical communication between the battery pack and the charger, via 19-2 see ¶[25]); and the control part is configured to transition to the low-power operation state when the communication part receives the sleep-transition signal (Seman teaches a charger, while Scalisi teaches a user or external device software making this command to enter sleep/low power mode).
Independent Claim 9, Seman teaches a rechargeable battery pack (16 see Figs. 1 & 2) comprising: at least one rechargeable battery cell (20);
a communication device configured to at least transmit digital information from the battery pack (19-2 to port in 22, shows bidirectional serial communication, as described in ¶[25]) to a charger (18);
a controller (22, 26, 25, 24) comprising a non-transitory computer-readable medium having computer-readable instructions stored therein, said computer-readable instructions comprising instructions executable by at least one processor to (inherent to the controller and/or system to perform the automated operations): switch operation of the controller between a plurality of operation modes (¶’s [20, 21, 26-32, esp. 20, 21, 28-31], operation state is the controlled operation state and sleep mode is the low-power operation state, see further Fig. 3); wherein: the plurality of operation modes includes at least a charging mode and the lower power mode (Fig. 3); in the charging mode, the at least one battery cell (20) is charged by the charger (S48 of Fig. 3); and in the lower power mode, the at least one battery cell is not being charged by a charger and operation of the controller is at least partially shut down such that electric power consumption of the controller is less in the lower power mode than in the charging mode (48 of Fig. 3, ¶’s [06, 20, 21, 29-31]); monitor communications performed by the communication device with a charger (it would be obvious to a person having ordinary skill in the art that as two-way communication is performed, it would be monitored); start a counter when no communication by the communication device with the charger is detected to calculate a communication-stop time (Tal); compare the communication-stop time (Tal) to a stored state-switching threshold value (Tthl) (¶[20] describes 45 days as an example stored state switching threshold value)s); in response to a determination that the communication-stop time is less than the stored state-switching threshold value, not switch the operation mode of the controller; and in response to a determination that the communication-stop time exceeds the stored state- switching threshold value, switch the operation mode of the controller to a lower power mode (see ¶’s [06, 20, 21, 25-32, esp. 20, 21, 28-31] and Fig. 3, where ¶[20] describes that the sleep mode and threshold are set in advance, ¶’s [21, 30, 31] describes context on the sleep mode activation [e.g. how it is awakened from it by communication], ¶[28] which describes the communication terminal 19-2 being low when charging is no longer being performed when finished [i.e. full] and so no communication between the two can be performed, and ¶’s [29, 31] which describes how when the battery enters sleep mode while still connected to the charger it will enable the charger to make the communication terminal 19-2 go back to high, at which point communication can occur depending on the settings of the charger [set period of time, software,  etc.], thus Seman explicitly describes that after a pre-set period of time in which communication is unable to occur between the charger and the battery back due to the charger shutting down the communication, the battery pack will go into sleep mode [basically, when the charging is complete, the communication channel is shut off until the battery pack goes into sleep mode]); wherein: the plurality of operation modes includes at least a charging mode and the lower power mode; in the charging mode, the at least one battery cell is charged by the charger (¶’s [20, 21, 26-32, esp. 20, 21, 28-31], operation state is the controlled operation state and sleep mode is the low-power operation state, see further Fig. 3); and in the lower power mode, the at least one battery cell is not being charged by a charger and operation of the controller is at least partially shut down such that electric power consumption of the controller is less in the lower power mode than in the charging mode (¶’s [06, 20, 21, 29-31]). 
Seman is fails to explicitly teach the communication-stop time being a duration of a state in which the control circuit or the communication circuit detects no communication with the external device (charger is an external device to the battery pack; to advance prosecution).
Scalisi teaches the communication-stop time being a duration of a state in which the control circuit or the communication circuit detects no communication with the external device (¶[84 {penultimate and final sentences}, 91] describes that when communication is cut-off between the device with the battery and the external device, the device with the battery enters a low-power sleep mode; Seman teaches that this method is to reduce power consumption ¶[20], analogously, Scalisi teaches the same reason ¶[80]; with Scalisi demonstrating a battery power source for the device in ¶’s [42, 73, 120, 127] as 462 in Fig. 4, which is analogous to the battery power supply for the battery pack of Seman and the instant application; thus, Seman, Scalisi, and the instant application have similar structures, and similar motivations, and are therefore analogous; the examiner notes that the problem being solved by the secondary reference is only the explicit going into low-power mode when communication has not occurred for long enough time, which Scalisi teaches). Furthermore, one having ordinary skill in the art understands that Seman and Scalisi’s inventions serve to both increase the battery lifetime (reducing cycling by turning to lower power operation during a certain cue, which reduces the discharge of the battery and so prevents the battery having to be charged as often) and the device lifetime (reducing operation serves to reduce the wear and tear of the system)
It would have been obvious to a person having ordinary skill in the art to modify Seman with Scalisi to provide reduced power waste and improved lifetimes.
The examiner notes that the applicant is simply targeting the references individually instead of the combination applied. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The only aspect required by the secondary reference was the going into the low power mode/sleep mode when communication was not present after a predefined period of time. The going into sleeps mode when not charging after a certain period of time by the battery pack was sufficiently met by the primary reference. One having ordinary skill in the art understands that for the battery pack to be inactive (as described in Seman ¶[20]) and not charging or discharging, it would not be discharging to communicate with e.g. a charger or load, would not be charging by being connected with a charger, and would not be discharging by being connected with a load. Furthermore, looking at ¶[21] for context with ¶[20], it states that when the battery is connected with the load or a charger, the charger actively communicates with the battery pack to wake it up (same for a load). ¶’s [26-32, esp. 28-31] and Fig. 3 provide further context that the charger does not actively communicate when the battery is in sleep mode, but wakes the battery when it wants charging to begin. However, to advance prosecution, as it is not explicitly stated that the lack of communication for the predetermined period of time is why the battery pack device is in sleep mode (even though the context would make it obvious to many of ordinary skill in the art that the lack of communication with the charger is the reason), the examiner will employ a secondary reference to make that point clear that lack of communication with an operational device is an obvious reason to go into sleep mode (see further ¶[25] which discloses the communication over the link, ¶[28] which describes the communication terminal 19-2 being low when charging is no longer being performed when finished [i.e. full] and so no communication between the two can be performed, and ¶[29] which describes how when the battery enters sleep mode while still connected to the charger it will enable the charger to make the communication terminal 19-2 go back to high, at which point communication can occur depending on the settings of the charger [set period of time, software,  etc.]). It is clear that the secondary references the examiner has found eligible, Seman, and the instant application have the same motivation and are thus analogous: to reduce power consumption of the battery (pack) so as to reduce power waste, extend the lifetime of the battery by reducing charging cycles, and prevent the wear and tear of the equipment.
Dependent Claim 10, Seman teaches the communication part is configured to enable serial communication with the charger (¶[25]).
Dependent Claim 11, Seman teaches the communication part is configured to also receive digital information from the charger (¶[15] and ¶[32] describe each controller being digital, which means they would have to receive digital information).
Dependent Claim 14, Seman teaches the lower power mode is a sleep mode of the controller (see at least Fig. 3 and ¶[20]).
Independent Claim 16, Seman teaches a method (Fig. 3) for charging a rechargeable battery pack (16 see Figs. 1 & 2) comprising:
electrically connecting the rechargeable battery pack with a charger (18) and causing a control circuit of the rechargeable battery pack to initiate an operation mode selected two or more operation modes (Fig. 3, ¶’s [20, 21, 26-32, esp. 20, 21, 28-31], operation state is the controlled operation state and sleep mode is the low-power operation state, see further Fig. 3);
monitoring communications performed by a communication device disposed in the rechargeable battery pack with the charger (it would be obvious that as two-way communication is performed, it would be monitored as seen in Fig. 2);
in response to a communication stop time exceeding a stored state switching threshold, switching the control circuit from a charging mode to a lower power mode (see ¶’s [06, 20, 21, 25-32, esp. 20, 21, 28-31] and Fig. 3, where ¶[20] describes that the sleep mode and threshold are set in advance, ¶’s [21, 30, 31] describes context on the sleep mode activation [e.g. how it is awakened from it by communication], ¶[28] which describes the communication terminal 19-2 being low when charging is no longer being performed when finished [i.e. full] and so no communication between the two can be performed, and ¶’s [29, 31] which describes how when the battery enters sleep mode while still connected to the charger it will enable the charger to make the communication terminal 19-2 go back to high, at which point communication can occur depending on the settings of the charger [set period of time, software,  etc.], thus Seman explicitly describes that after a pre-set period of time in which communication is unable to occur between the charger and the battery back due to the charger shutting down the communication, the battery pack will go into sleep mode [basically, when the charging is complete, the communication channel is shut off until the battery pack goes into sleep mode]); wherein the two or more operation states of the control circuit include at least the charging mode and the lower power mode (¶’s [20, 21, 26-32, esp. 20, 21, 28-31], operation state is the controlled operation state and sleep mode is the low-power operation state, see further Fig. 3); in the charging mode, at least one battery cell of the rechargeable battery pack is charged by the charger (¶’s [15, 20, 21, 28-31]); and in the lower power mode , the at least one battery cell is not being charged by the charger and operation of the control circuit is at least partially shut down such that electric power consumption of the control circuit is less than the lower power mode than the in the charging mode (¶’s [06, 20, 21, 29-31]).
Seman is fails to explicitly teach the communication-stop time being a duration of a state in which the control circuit or the communication circuit detects no communication with the external device (charger is an external device to the battery pack; to advance prosecution).
Scalisi teaches the communication-stop time being a duration of a state in which the control circuit or the communication circuit detects no communication with the external device (¶[84 {penultimate and final sentences}, 91] describes that when communication is cut-off between the device with the battery and the external device, the device with the battery enters a low-power sleep mode; Seman teaches that this method is to reduce power consumption ¶[20], analogously, Scalisi teaches the same reason ¶[80]; with Scalisi demonstrating a battery power source for the device in ¶’s [42, 73, 120, 127] as 462 in Fig. 4, which is analogous to the battery power supply for the battery pack of Seman and the instant application; thus, Seman, Scalisi, and the instant application have similar structures, and similar motivations, and are therefore analogous; the examiner notes that the problem being solved by the secondary reference is only the explicit going into low-power mode when communication has not occurred for long enough time, which Scalisi teaches). Furthermore, one having ordinary skill in the art understands that Seman and Scalisi’s inventions serve to both increase the battery lifetime (reducing cycling by turning to lower power operation during a certain cue, which reduces the discharge of the battery and so prevents the battery having to be charged as often) and the device lifetime (reducing operation serves to reduce the wear and tear of the system)
It would have been obvious to a person having ordinary skill in the art to modify Seman with Scalisi to provide reduced power waste and improved lifetimes.
The examiner notes that the applicant is simply targeting the references individually instead of the combination applied. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The only aspect required by the secondary reference was the going into the low power mode/sleep mode when communication was not present after a predefined period of time. The going into sleeps mode when not charging after a certain period of time by the battery pack was sufficiently met by the primary reference. One having ordinary skill in the art understands that for the battery pack to be inactive (as described in Seman ¶[20]) and not charging or discharging, it would not be discharging to communicate with e.g. a charger or load, would not be charging by being connected with a charger, and would not be discharging by being connected with a load. Furthermore, looking at ¶[21] for context with ¶[20], it states that when the battery is connected with the load or a charger, the charger actively communicates with the battery pack to wake it up (same for a load). ¶’s [26-32, esp. 28-31] and Fig. 3 provide further context that the charger does not actively communicate when the battery is in sleep mode, but wakes the battery when it wants charging to begin. However, to advance prosecution, as it is not explicitly stated that the lack of communication for the predetermined period of time is why the battery pack device is in sleep mode (even though the context would make it obvious to many of ordinary skill in the art that the lack of communication with the charger is the reason), the examiner will employ a secondary reference to make that point clear that lack of communication with an operational device is an obvious reason to go into sleep mode (see further ¶[25] which discloses the communication over the link, ¶[28] which describes the communication terminal 19-2 being low when charging is no longer being performed when finished [i.e. full] and so no communication between the two can be performed, and ¶[29] which describes how when the battery enters sleep mode while still connected to the charger it will enable the charger to make the communication terminal 19-2 go back to high, at which point communication can occur depending on the settings of the charger [set period of time, software,  etc.]). It is clear that the secondary references the examiner has found eligible, Seman, and the instant application have the same motivation and are thus analogous: to reduce power consumption of the battery (pack) so as to reduce power waste, extend the lifetime of the battery by reducing charging cycles, and prevent the wear and tear of the equipment.
Dependent Claim 21, Seman teaches a first non-charging terminal (24; examiner notes applicant failed to specify what kind of terminal this element is, where this element terminates on the control unit 22 and the battery electrical path between 20 and 19-3, see ¶[17], and is not used for charging but for measuring) and a second non-charging terminal (terminal to 19-2).
Dependent Claim 22, Seman teaches a detecting circuit connected to the first non-charging terminal and configured to detect whether the charger is connected to the battery pack, wherein the first non-charging terminal is configured to have a first electric potential when the charger is connected to the battery pack and a second electric potential different than the first electric potential when the charger is not connected to the battery pack (¶[17] describes 24 as being an electric shunt sensor, which one having ordinary skill in the art understands means that it detects a voltage across a shunt resistor; if there is a first voltage, it means there is a sufficient current which means that the battery is connected to either a load or a charger, if it is below a noticeable threshold voltage, it means that the battery is operating normally and is not connected to a charger or load; see further ¶’s [24-27).
Dependent Claim 23, Seman teaches the second non-charging terminal is connected to the communication circuit (see 19-2).
Dependent Claim 24, Seman teaches the second non-charging terminal is configured to form a communication path between the communication circuit and the charger in response to the second non-charging terminal being connected to the charger (as can be seen in Fig. 1, there is no switch between the two communication paths at the terminal, while ¶’s [21, 25-28] further describes the communication path established once connection occurs).
Dependent Claim 25, Seman teaches the one or more rechargeable battery cells include(s) a positive electrode and a negative electrode (see at least ¶[14], which describes the cells having electrodes and being e.g. in series), and wherein the battery pack further includes: a first charging terminal configured to be connected to the charger (19-1); a second charging terminal configured to be connected to the charger, the second charging terminal being distinct from the first charging terminal (19-3); a first current path electrically connecting the positive electrode of at least one of the one or more rechargeable battery cells to the first charging terminal both when the control circuit is in the controlled-operation state and when the control circuit in the low-power operation state (see Fig. 2, no switch); and a second current path electrically connecting the negative electrode of at least one of the one or more rechargeable battery cells to the second charging terminal both when the control circuit is in the controlled-operation state and when the control circuit is in the low-power operation state (Seman teaches when the operation state occurs, but not necessarily when the low-power operation state occurs; however, Seman does describe the switch as a MOSFET, which having a body diode [see body diodes 7b and 8b in exemplary reference Sasaki’s Fig. 1], would allow for the path to be connected when in the disconnected state, it would just depend if the path is connected for allowing current to flow in the discharge direction or the charging direction in this state; due to Seman’s battery charging circuit employing the Watchdog switch 34, there would still be an open circuit even when the body diode is able to pass current, which would still prevent the battery from charging/discharging when the charger is no longer providing power; indeed, looking at Fig. 2 of Seman, the redundant switch 23 is described as a discharge MOSFET, which corresponds to 7a and 7b of Sasaki’s evidence, which shows that even when this switch is turned off, the battery is still able to be charged; thus all that would be required to limit discharging would be a switch on the load, which will more often than not be present in most loads which will be connected to the battery).
Independent Claim 26, Seman teaches a battery pack (16 see Figs. 1 & 2), comprising: a rechargeable battery cell (20) including a positive electrode and a negative electrode (see at least ¶[14], which describes the cells having electrodes and being e.g. in series); a control circuit (22, 26, 25, 24) configured to be selectively switched between a controlled-operation state and a low-power operation state (¶’s [20, 21, 26-32, esp. 20, 21, 28-31], operation state is the controlled operation state and sleep mode is the low-power operation state, see further Fig. 3), the control circuit in the controlled-operation state configured to control charging and discharging of the rechargeable battery cell (¶’s [15, 20, 21, 28-31]), and the control circuit in the low- power operation state configured to consume electric power less than that in the controlled- operation state (¶’s [06, 20, 21, 29-31]); a communication circuit (19-2 to port in 22, shows bidirectional serial communication, as described in ¶[25]) configured to execute communications at least from the rechargeable battery pack to a charger (18); a switching-control circuit (inherent to 22, see ¶’s [20, 21, 29-31) configured to switch the control circuit from the controlled- operation state to the low-power operation state in response to a communication-stop time exceeding a state-switching threshold, the communication-stop time being a duration of a state in which the control circuit or the communication circuit detects no communication with the charger, and the state-switching threshold being determined in advance (see ¶’s [06, 20, 21, 25-32, esp. 20, 21, 28-31] and Fig. 3, where ¶[20] describes that the sleep mode and threshold are set in advance, ¶’s [21, 30, 31] describes context on the sleep mode activation [e.g. how it is awakened from it by communication], ¶[28] which describes the communication terminal 19-2 being low when charging is no longer being performed when finished [i.e. full] and so no communication between the two can be performed, and ¶’s [29, 31] which describes how when the battery enters sleep mode while still connected to the charger it will enable the charger to make the communication terminal 19-2 go back to high, at which point communication can occur depending on the settings of the charger [set period of time, software,  etc.], thus Seman explicitly describes that after a pre-set period of time in which communication is unable to occur between the charger and the battery back due to the charger shutting down the communication, the battery pack will go into sleep mode [basically, when the charging is complete, the communication channel is shut off until the battery pack goes into sleep mode]); a first charging terminal configured to be connected to the charger (19-1); a second charging terminal configured to be connected to the charger, the second charging terminal being distinct from the first charging terminal (19-3); a first current path electrically connecting the positive electrode of the rechargeable battery cell to the first charging terminal both when the control circuit is in the controlled-operation state and when the control circuit is in the low-power operation state (see Fig. 2, no switch); and a second current path electrically connecting the negative electrode of at least one of the one or more rechargeable battery cells to the second charging terminal both when the control circuit is in the controlled-operation state and when the control circuit is in the low-power operation state (Seman teaches when the operation state occurs, but not necessarily when the low-power operation state occurs; however, Seman does describe the switch as a MOSFET, which having a body diode [see body diodes 7b and 8b in exemplary reference Sasaki’s Fig. 1], would allow for the path to be connected when in the disconnected state, it would just depend if the path is connected for allowing current to flow in the discharge direction or the charging direction in this state; due to Seman’s battery charging circuit employing the Watchdog switch 34, there would still be an open circuit even when the body diode is able to pass current, which would still prevent the battery from charging/discharging when the charger is no longer providing power; indeed, looking at Fig. 2 of Seman, the redundant switch 23 is described as a discharge MOSFET, which corresponds to 7a and 7b of Sasaki’s evidence, which shows that even when this switch is turned off, the battery is still able to be charged; thus all that would be required to limit discharging would be a switch on the load, which will more often than not be present in most loads which will be connected to the battery).
Seman is fails to explicitly teach the communication-stop time being a duration of a state in which the control circuit or the communication circuit detects no communication with the external device (charger is an external device to the battery pack; to advance prosecution).
Scalisi teaches the communication-stop time being a duration of a state in which the control circuit or the communication circuit detects no communication with the external device (¶[84 {penultimate and final sentences}, 91] describes that when communication is cut-off between the device with the battery and the external device, the device with the battery enters a low-power sleep mode; Seman teaches that this method is to reduce power consumption ¶[20], analogously, Scalisi teaches the same reason ¶[80]; with Scalisi demonstrating a battery power source for the device in ¶’s [42, 73, 120, 127] as 462 in Fig. 4, which is analogous to the battery power supply for the battery pack of Seman and the instant application; thus, Seman, Scalisi, and the instant application have similar structures, and similar motivations, and are therefore analogous; the examiner notes that the problem being solved by the secondary reference is only the explicit going into low-power mode when communication has not occurred for long enough time, which Scalisi teaches). Furthermore, one having ordinary skill in the art understands that Seman and Scalisi’s inventions serve to both increase the battery lifetime (reducing cycling by turning to lower power operation during a certain cue, which reduces the discharge of the battery and so prevents the battery having to be charged as often) and the device lifetime (reducing operation serves to reduce the wear and tear of the system)
It would have been obvious to a person having ordinary skill in the art to modify Seman with Scalisi to provide reduced power waste and improved lifetimes.
The examiner notes that the applicant is simply targeting the references individually instead of the combination applied. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The only aspect required by the secondary reference was the going into the low power mode/sleep mode when communication was not present after a predefined period of time. The going into sleeps mode when not charging after a certain period of time by the battery pack was sufficiently met by the primary reference. One having ordinary skill in the art understands that for the battery pack to be inactive (as described in Seman ¶[20]) and not charging or discharging, it would not be discharging to communicate with e.g. a charger or load, would not be charging by being connected with a charger, and would not be discharging by being connected with a load. Furthermore, looking at ¶[21] for context with ¶[20], it states that when the battery is connected with the load or a charger, the charger actively communicates with the battery pack to wake it up (same for a load). ¶’s [26-32, esp. 28-31] and Fig. 3 provide further context that the charger does not actively communicate when the battery is in sleep mode, but wakes the battery when it wants charging to begin. However, to advance prosecution, as it is not explicitly stated that the lack of communication for the predetermined period of time is why the battery pack device is in sleep mode (even though the context would make it obvious to many of ordinary skill in the art that the lack of communication with the charger is the reason), the examiner will employ a secondary reference to make that point clear that lack of communication with an operational device is an obvious reason to go into sleep mode (see further ¶[25] which discloses the communication over the link, ¶[28] which describes the communication terminal 19-2 being low when charging is no longer being performed when finished [i.e. full] and so no communication between the two can be performed, and ¶[29] which describes how when the battery enters sleep mode while still connected to the charger it will enable the charger to make the communication terminal 19-2 go back to high, at which point communication can occur depending on the settings of the charger [set period of time, software,  etc.]). It is clear that the secondary references the examiner has found eligible, Seman, and the instant application have the same motivation and are thus analogous: to reduce power consumption of the battery (pack) so as to reduce power waste, extend the lifetime of the battery by reducing charging cycles, and prevent the wear and tear of the equipment.
Dependent Claim 27, Seman teaches the first current path does not include a switch (see Fig. 2, no switch shown).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Seman in view of Scalisi, further in view of Yang et al (USPGPN 20140038471), as evidenced by Sasaki, Agarwal et al (USPGPN 20180200423), Teraoka et al (USPGPN 20040189245), Vanko et al (USPGPN 20110058288), and Willgert et al (USPGPN 20150357684)
Dependent Claim 28, Due to the body diode of the possible MOSFET switch, if the second current path is going through the body diode instead of the on/off path of the MOSFET, it would not include a switch per se.
Seman is silent to the second current path does not include a switch (to advance prosecution, as a body diode is open to interpretation as separate from the switch line).
Yang teaches a battery pack in which the first and second current paths do not include a switch (Fig. 1, see how fuse element 1 is used in lieu of Seman’s switch in a protection function see ¶’s [12-14]; Agarwal ¶[61], Teraoka ¶[77], Vanko ¶[33], and Willgert ¶[61] provide evidence that a fuse is an optional alternative for a switch/circuit breaker in protective functions; furthermore, Seman, like the applicant’s invention, requires for a switch on the charger to be on/closed in order for the battery to receive/send charge [switch 34 of Seman corresponding to switch 615], so while Seman does mention the switch being opened during the sleep/low-power mode, as long as switch 34 is opened, the functions remain the same, where regardless of whether switch 34 is closed in the low-power/sleep mode, as long as switch 34 is open, voltage detection circuit 33 will or will not detect a voltage across the battery terminals [since an open circuit is present at either 23 and/or 34, an open circuit voltage may be detected but not a connected circuit voltage]; therefore, for charging at least, Seman’s 34 makes the operation of 23 redundant as one having ordinary skill in the art understands, while watchdog switch 34 would be obvious to a person having ordinary skill in the art need to be turned on to at least supply power as would switch 23; furthermore, Seman’s circuit lacks an overcurrent protection circuit like the fuse of Yang, which means the fuse of Yang can improve the safety aspects of Seman, which aims to prevent the battery from being overdischarged which can deteriorate the battery ¶’s [03, 04, 15]; indeed, looking at Fig. 2 of Seman, the redundant switch 23 is described as a discharge MOSFET, which corresponds to 7a and 7b of Sasaki’s evidence, which shows that even when this switch is turned off, the battery is still able to be charged; therefore, the replacement of Seman’s redundant switch 23 with the fuse of Yang would improve the safety protections of Seman against overcurrent and not prevent the operations required for the time threshold and sleeping/waking to occur).
It would have been obvious to a person having ordinary skill in the art to modify Seman in view of Scalisi with Yang to provide improved safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859